Citation Nr: 0943219	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-03 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial increased rating for residuals 
of removal of right rib and left rib, currently rated 20 
percent disabling.

2.  Entitlement to an initial compensable rating for left 
knee disability.

3.  Entitlement to an initial compensable rating for right 
knee disability.

4.  Entitlement to an initial compensable rating for left 
ankle disability.

5.  Entitlement to an initial compensable rating for cervical 
spine disability.

6.  Entitlement to an initial compensable rating for colitis.

7.  Entitlement to an initial increased rating for scar, 
right scapula, currently rated 10 percent disabling.

8.  Entitlement to service connection for low back 
disability.

9.  Entitlement to service connection for hypotension 
(claimed as low blood pressure).

10.  Entitlement to service connection for residuals of 
partial hysterectomy.

11.  Entitlement to service connection for left breast 
tumors.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to August 
1980, January 1983 to January 1991, and from July 1991 to 
September 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A June 2005 rating decision 
granted entitlement to service connection for residuals of 
removal of top right rib, assigning a 10 percent disabling 
rating; scar, right scapula, assigning a 10 percent 
disability rating; left knee disability, assigning a 
noncompensable disability rating; right knee disability, 
assigning a noncompensable disability rating; left ankle 
disability, assigning a noncompensable disability rating; 
cervical spine disability, assigning a noncompensable 
disability rating; and, colitis, assigning a noncompensable 
disability rating.  Such rating decision denied entitlement 
to service connection for low back disability, residuals of 
removal of left rib, residuals of partial hysterectomy, 
hiatal hernia, left breast tumors, and low blood pressure.  A 
notice of disagreement was filed in January 2006, with regard 
to the disability ratings assigned and the denials of service 
connection.  A statement of the case was issued in December 
2006, and a substantive appeal was filed in January 2007.  
The Veteran testified at a Board hearing in September 2007.

An October 2006 rating decision granted entitlement to 
service connection for hiatal hernia, assigning a 10 percent 
disability rating, and granted entitlement to service 
connection for residuals of removal of left rib, assigning a 
disability rating of 20 percent, which encompassed the 
service-connected residuals of removal of the right rib.  
Such claim for an increased initial rating remained in 
appellate status.  The grant of service connection for these 
disabilities constituted a full award of the benefit sought 
on appeal as to these issues.  See Grantham v. Brown, 114 F. 
3d 1156, 1158 (Fed. Cir. 1997).  Statements by the 
representative at the Board hearing could be construed as 
raising the claim for an increased rating for hiatal hernia 
and that matter is referred to the RO for appropriate action.   

At the Board hearing, the Veteran's representative raised a 
claim of clear and unmistakable error in the June 2005 rating 
decision.  The Board notes that the June 2005 rating decision 
is the subject of the current appeal, thus such rating 
determination is not final as defined under the applicable 
regulations.  See 38 C.F.R. §§ 3.104, 3.105 (2009).  Thus, 
the Board does not have jurisdiction to address CUE in the 
June 2005 rating determination.  

The issues of entitlement to an initial increased rating for 
scar, right scapula, and entitlement to service connection 
for residuals of partial hysterectomy, and left breast tumors 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if any 
further action is required on her part.
FINDINGS OF FACT

1.  At the September 27, 2007 Board hearing, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew the appeal of the issue of entitlement to an initial 
increased rating for residuals of removal of right rib and 
left rib.  

2.  The Veteran's cervical spine disability is productive of 
subjective complaints of pain, with normal range of motion 
with no pain on motion, no findings of ankylosis, and no 
evidence of incapacitating episodes having a total duration 
of at least 1 week during the past 12 months.

3.  The Veteran's left knee disability is productive of 
subjective complaints of pain, with normal range of motion 
with no pain on motion, no recurrent subluxation or lateral 
instability, no x-ray findings of arthritis, and no 
additional functional loss due to pain, weakness, 
incoordination, or fatigue.

4.  The Veteran's right knee disability is productive of 
subjective complaints of pain, with normal range of motion 
with no pain on motion, no recurrent subluxation or lateral 
instability, no x-ray findings of arthritis, and no 
additional functional loss due to pain, weakness, 
incoordination, or fatigue.

5.  The Veteran's left ankle disability is productive of 
subjective complaints of pain, with normal range of motion 
with no pain on motion, no findings of ankylosis, and no 
additional functional loss due to pain, weakness, 
incoordination, or fatigue.

6.  The Veteran's colitis is manifested by mild disturbances 
of bowel function with occasional episodes of abdominal 
distress and is not manifested by moderate symptoms with 
frequent episodes of bowel disturbance with abdominal stress.

7.  The Veteran has osteophytic changes at T10-11 level and 
mild narrowing of the L5-S1 disc space in the lumbar region 
that had its onset in service.

8.  A disability exhibited by hypotension was not incurred in 
service, and is not currently shown.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to an 
initial increased rating for residuals of removal of right 
rib and left rib.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for entitlement to a compensable disability 
rating for cervical spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5235-5243 (2009).

3.  The criteria for entitlement to a compensable disability 
rating for left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2009).

4.  The criteria for entitlement to a compensable disability 
rating for right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2009).

5.  The criteria for entitlement to a compensable disability 
rating for left ankle disability have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5271 (2009).

6.  The criteria for entitlement to a compensable disability 
rating for colitis have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2009).

7.  Osteophytic changes at T10-11 level and mild narrowing of 
the L5-S1 disc space in the lumbar region was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

8.  Hypotension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

In this case, the Veteran withdrew his appeal of entitlement 
to an initial increased rating for residuals of removal of 
right rib and left rib, at the Board hearing held in 
September 2007.  Thus, there remain no allegations of errors 
of fact or law for appellate consideration with respect to 
this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal on this matter, and the 
issue of entitlement to an initial increased rating for 
residuals of removal of right rib and left rib, is dismissed.

II.  Duty to Notify & Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a 
VCAA letter issued in February 2005.  The letter predated the 
June 2005 rating decision.  See id.  Since the cervical 
spine, bilateral knee, left ankle, and colitis appellate 
issues in this case (entitlement to assignment of higher 
initial ratings) are downstream issues from that of service 
connection (for which the June 2005 VCAA letter was duly 
sent), another VCAA notice is not required.  VAOPGCPREC 8-
2003 (Dec. 22, 2003).  The VCAA letter notified the Veteran 
of what information and evidence is needed to substantiate 
her claims, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The June 2005 letter has clearly 
advised the Veteran of the evidence necessary to substantiate 
her claims. 

In March 2006, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection for hypotension, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot, and as the 
Board concludes that higher disability ratings are not 
warranted, any questions as to the appropriate effective date 
to be assigned are rendered moot. 

A recent decision from the Court provided additional guidance 
on the content of the notice that is required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims 
involving increase compensation benefits.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The Board points out that 
the U.S. Court of Appeals for the Federal Circuit recently 
reversed the Court's holding in Vazquez, to the extent the 
Court imposed a requirement that VA notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sept. 4, 2009).  In any event, Vazquez-Flores was 
limited to claims involving increased ratings, and is not 
applicable to claims, such as the one in this matter, 
involving an appeal of the initial rating assigned following 
a grant of service connection.  Moreover, the Court has held 
that in a claim for an increased initial evaluation after the 
claim for service connection has been substantiated and 
allowed, as is the situation in this case, further notice is 
not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records.  There is no indication 
of relevant, outstanding records which would support the 
Veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  At the Board hearing, the 
Veteran submitted a handwritten statement pertaining to 
medications taken.  The Veteran waived RO review of such 
evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1).  Additionally, 
the evidence of record contains a VA examination performed in 
February 2005.  The examination report obtained is thorough 
and contains sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Veteran's representative has requested a new VA examination 
for the claims for compensable ratings on the basis that all 
of the Veteran's service treatment records were not of record 
at the time of such VA examination.  The Board has 
determined, however, that the examination report is adequate 
as service connection has already been established and the 
severity of the disability is the relevant matter under 
consideration, which is adequately addressed in the 
examination report.  With regard to the Veteran's claim of 
service connection for hypotension, service treatment records 
do not reflect any such diagnosis and there is no post-
service diagnosis of hypotension.  Because the evidence does 
not establish competent evidence of a current disability or 
that disability was incurred in service, it is not necessary 
to obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues related to higher initial ratings for cervical spine 
disability, bilateral knee disability, left ankle disability, 
and colitis, and entitlement to service connection for 
hypotension.

III.  Increased ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Cervical spine

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Diagnostic Code 5003, for degenerative arthritis provides 
that degenerative arthritis, established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Service treatment records reflect that the Veteran was in a 
September 1986 motor vehicle accident and sustained a neck 
strain.  A September 1986 treatment record reflects 
complaints of pain up and down the spine with no neurological 
deficits, and normal sensation and strength.  An x-ray 
examination revealed no fracture.  An October 1986 clinical 
record reflects cervical radiculopathy, and a December 1986 
clinical record reflects a cervical strain.  On an August 
2004 examination performed for retirement purposes, the 
Veteran reported upper back pain due to rib resection 
surgery, which the examiner deemed not considered disabling.

A February 2005 VA examination report reflects the Veteran's 
report that in the 1986 motor vehicle accident, she sustained 
a whiplash injury and wore a cervical collar for four months.  
She stated that she has occasional pain in her neck which 
shoots down to her mid thoracic back, she denied any low back 
discomfort.  She denied any radiation down her legs or arms.  
She reported flares every 2 to 3 months which last 2 to 3 
days.  She has to lie flat and use heat to soothe her 
symptoms and she missed work during the flares.  She denied 
any particular triggers.  She reported treating with 
Celebrex.  She denied any associated features or symptoms.  
She denied any walking or assistive devices.  She has not 
undergone any surgery.  There is no effect of the condition 
on her mobility, activities of daily living, usual 
occupation, recreational activities, driving, except during a 
flare up when she has to remain at bedrest until it resolves.  
On physical examination, forward flexion was to 45 degrees, 
extension was to 45 degrees, bilateral lateral flexion was to 
45 degrees, and bilateral lateral rotation was to 80 degrees.  
The examiner characterized the Veteran's range of motion as 
normal.  The spine was not painful on motion and the range of 
motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups.  There was no objective evidence of painful 
motion, spasm, weakness, or tenderness.  There were no 
postural abnormalities, fixed deformity (ankylosis) or 
abnormality of musculature of cervical spine musculature.  A 
neurological examination was normal with no sensory motor 
deficits.  An x-ray examination of the cervical spine was 
unremarkable.  The diagnosis was mechanical cervical neck 
strain with history of whiplash injury.

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a compensable disability rating 
is not warranted.  As detailed, the February 2005 VA 
examination report reflects normal range of motion, 
specifically normal flexion, extension, lateral flexion and 
rotation.  A compensable disability rating is not warranted, 
as range of motion testing does not reflect forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees, nor are there objective findings of muscle 
spasm, guarding, or localized tenderness.  There have been no 
findings of ankylosis.  As such, based on these objective 
findings, the Veteran's disability does not meet the criteria 
for a compensable disability rating.

With regard to the criteria for intervertebral disc syndrome, 
the examination report does not reflect reports of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
Although the Veteran has reported occasional flare-ups 
lasting 2 to 3 days requiring her to lay flat, such does not 
constitute an incapacitating episode lasting a week.  
Likewise, there are no objective findings related to any 
incapacitating episodes.  As such, a compensable disability 
rating is not warranted under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  

As noted hereinabove, the new regulations explicitly take 
pain upon motion into account, therefore, application of the 
principles of DeLuca is unnecessary.  In the event, however, 
that the principles of DeLuca are applicable to the new 
regulation, the Board has considered whether factors 
including functional impairment and pain as addressed under 
38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The February 
2005 VA examiner specifically opined that the Veteran's 
cervical spine range of motion was normal, and the range of 
motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups.  While considering the Veteran's subjective 
complaints of pain, in light of the objective findings of 
record, the Board finds that a compensable disability rating 
is not warranted for any functional loss and the provisions 
of 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for 
a compensable rating.  See DeLuca, 8 Vet. App. at 204-07.

Left and right knee 

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  Evaluations for limitation of flexion of a knee 
are assigned as follows:  flexion limited to 45 degrees is 10 
percent; flexion limited to 30 degrees is 20 percent; and 
flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 
4.71a, Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Code 5261.  

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

Under Diagnostic Code 5256 for ankylosis of the knee, a 30 
percent rating is assigned for ankylosis at a favorable angle 
in full extension, or in slight flexion between 0 and 10 
degrees.  A 40 percent rating is assigned for ankylosis in 
flexion between 10 and 20 degrees.  A 50 percent rating is 
assigned for ankylosis in flexion between 20 and 45 degrees.  
A maximum 60 percent rating is assigned for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.

Under Diagnostic Code 5258, a maximum 20 percent rating is 
assigned for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.

Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic residuals of semilunar cartilage.

Diagnostic Code 5262 provides for tibia and fibia impairment.  
A maximum 40 percent rating is assigned for nonunion of, with 
loose motion, requiring brace; malunion of with marked knee 
or ankle disability warrants a 30 percent evaluation; with 
moderate knee or ankle disability warrants a 20 percent 
evaluation; and with slight knee or ankle disability warrants 
a 10 percent evaluation.

Pursuant to Diagnostic Code 5003, arthritis established by x- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

Service treatment records reflect that the veteran complained 
of right lower extremity pain and bilateral knee pain due to 
the 1986 motor vehicle accident.  In November 1988, the 
Veteran sought treatment complaining of right knee pain since 
her right knee injury in the 1986 motor vehicle accident.  
There was tenderness of the right retropatellar, with full 
range of motion, and an x-ray was normal.  The assessment was 
right retropatella pain, and she was put on physical profile 
with a limitation to run at her own pace only.

At the February 2005 VA examination, the Veteran reported 
that she hit both knees on the dash board during the 1986 
motor vehicle accident.  She described persistent pain with 
occasional swelling and popping.  She denied weakness, 
stiffness, heat and redness.  She reported occasional 
instability, right worse than left.  She denied locking, 
fatigability, and lack of endurance.  She described having 
symptoms when she stands or sits too long and when she does 
excessive lifting.  She says while she was in the service, 
her profile said she could not lift more than 15 pounds and 
that others helped her with lifting and moving her things.  
She stated that she had to quit bowling because of this.  She 
reported that her symptoms are constant.  She denied any 
crutches, brace, cane, or corrective shoes.  She denied any 
surgery, episodes of dislocation or recurrent subluxation.  
On physical examination, her posture and gait were normal 
with no ambulatory aids.  Joints were not painful on motion, 
and the range of motion or joint function was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  There was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, and 
guarding of movement.  She had a normal gait and no 
functional limitations on standing and walking.  There were 
no callosities, breakdown, or unusual shoe wear pattern that 
would indicate abnormal weight bearing.  Flexion was normal 
to 140 degrees; extension was normal to 0 degrees.  There was 
negative anterior/posterior draw and Lachman's test and 
negative McMurray's test.  X-ray examination of knees was 
normal with no degenerative changes or disease noted.  The 
examiner diagnosed musculoskeletal bilateral knee strain due 
to motor vehicle accident.

The RO assigned a separate zero percent disability ratings 
for the left and right knee under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

As discussed in detail hereinabove, the objective findings 
reflected in the February 2005 VA examination report normal 
flexion and normal extension, with no pain elicited on range 
of motion testing.  Thus, based on such readings and 
objective evidence of record, the Veteran's knees exhibit 
normal range of motion.  Consequently, range of motion is 
noncompensable under the provisions of both Diagnostic Codes 
5260 and 5261.  

The Board also has considered the VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This, however, does not apply to the 
Veteran's case given that she has not demonstrated any 
limitation of motion on extension or flexion to warrant a 
compensable rating under either Diagnostic Code 5260 or 5261 
based on a strict adherence to the limitation of motion 
criteria.  

Degenerative arthritis has not been detected on x-ray study 
in either knee , thus a compensable rating is not warranted 
under Diagnostic Code 5003.  

Application of Diagnostic Code 5257 is inappropriate as there 
have been no objective findings of recurrent subluxation or 
lateral instability.  The Board acknowledges the Veteran's 
complaints of occasional instability, right worse than left, 
reported to the February 2005 VA examiner.  On objective 
examination, however, there were no findings of instability, 
the medial and lateral collateral ligaments were normal, and 
there was negative anterior/posterior draw and Lachman's 
test.  Thus, there is no basis for a finding of slight knee 
impairment due to subluxation or instability.

Application of Diagnostic Code 5256 is also inappropriate as 
there is no diagnosis of ankylosis of the knee.  Furthermore, 
the Veteran may not be rated by analogy to this code as she 
does not suffer functional immobility of the knee.  Likewise, 
Diagnostic Codes 5258 and 5259 are inapplicable, as the 
clinical evidence does not show that cartilage has been 
removed or dislocated, nor are there frequent episodes of 
"locking," pain and effusion into the joint.  Tibia and 
fibia impairment, as rated pursuant to Diagnostic Code 5262, 
and genu recurvatum, as rated pursuant to Diagnostic Code 
5263, are inapplicable as there have no such diagnoses.  

The Board has determined that there is no other diagnostic 
code which could provide a compensable rating for the 
Veteran's knee disabilities.  See Schafrath, 1 Vet. App. at 
592-593.

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  The Board notes that the Veteran reports persistent 
pain in the knees with occasional swelling and popping.  She 
stated that during service her profile stated that she could 
not lift more than 15 pounds and she had to quit bowling.  
While considering the Veteran's subjective complaints of 
pain, the objective evidence of record, however, reflects no 
pain, weakness, fatigability, or lack of endurance with 
repetitive use.  Thus, the Board finds that a compensable 
disability rating is not warranted for any functional loss 
and the provisions of 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for a compensable rating.  See DeLuca, 8 Vet. 
App. at 204-07.



Left ankle

An April 2004 examination performed for retirement purposes 
reflects notation of a left ankle fracture that occurred four 
years prior.  The Veteran reported occasional recurrent pain 
but the examiner stated not considered disabling.

At the February 2005 VA examination, the Veteran reported 
that she fractured her left ankle in service and was casted 
for two and a half months.  She reported that with overuse 
she gets pain and swelling and denied weakness, stiffness, 
heat and redness, instability, giving way, locking, 
fatigability, and lack of endurance.  She stated that it is 
not daily and she cannot quantify the frequency of flares.  
She stated that she treats it with Celebrex and has no 
additional limitation of motion or functional impairment 
during the flare-up.  She denied the use of crutches, brace, 
cane, and corrective shoes.  She denied episodes of 
dislocation or recurrent subluxation.  There were no effects 
of the condition on the Veteran's usual occupation and daily 
activities.  On physical examination, the joint was not 
painful on motion, and the range of motion or joint function 
was not additionally limited by pain, fatigue, weakness, or 
lack of endurance following repetitive use.  There was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  The Veteran's gait was 
normal and there were no functional limitations on standing 
and walking.  There were no callosities, breakdown, or 
unusual shoe wear pattern that would indicate abnormal weight 
bearing.  Dorsiflexion was normal to 20 degrees, plantar 
flexion was normal to 45 degrees.  There was no varus or 
valgus angulation of the os calcis in relationship to the 
long axis of the tibia and fibula.  An x-ray examination of 
the left ankle was unremarkable.  There was no abnormal soft 
tissue swelling or calcification and there were no acute 
fractures or displacements.  The examiner diagnosed left 
ankle fracture with no degenerative joint disease.

The RO has assigned a noncompensable disability rating to the 
Veteran's left ankle disability.  Pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, a compensable disability 
rating is not warranted as there are no objective findings of 
moderate or marked limitation of motion.  As detailed, on 
objective testing dorsiflexion and plantar flexion of the 
left ankle was normal.  Moreover, the joint was not painful 
on motion.  A compensable rating is not warranted under 
Diagnostic Code 5270, as a diagnosis of ankylosis has not 
been rendered.  A compensable rating is not warranted under 
Diagnostic Code 5272 as there is no ankylosis of the 
subastragalar or tarsal joint.  The VA examiner specifically 
stated that there was no varus or valgus angulation of the os 
calcis, thus Diagnostic Code 5273 is inapplicable.  There has 
been no diagnosis of astragalectomy, thus Diagnostic Code 
5274 is also inapplicable.

Degenerative arthritis has not been detected on x-ray study 
in the left ankle , thus a compensable rating is not 
warranted under Diagnostic Code 5003.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  The Board notes that the Veteran 
reports pain and swelling on overuse, but the Veteran 
specifically denied any additional limitation of motion or 
functional impairment during any flare-ups.  While 
considering the Veteran's subjective complaints, the 
objective evidence of record, however, reflects no pain, 
weakness, fatigability, or lack of endurance with repetitive 
use.  Thus, the Board finds that a compensable disability 
rating is not warranted for any functional loss and the 
provisions of 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide 
a basis for a compensable rating.  See DeLuca, 8 Vet. App. at 
204-07.

Colitis

Service treatment records reflect that the Veteran was 
hospitalized in May 2004 with severe abdominal pain and 
bloody diarrhea.  A colonoscopy revealed diffuse colitis.  
Biopsies of the mucosa were consistent with acute ischemic 
changes, with no evidence of inflammatory bowel disease.  A 
July 2004 private medical record reflects that the Veteran 
felt well, had no recurrent abdominal pain and her bowel 
movements were regular.  A possible explanation for her 
symptoms was a severe ischemic event of unclear etiology or 
likely infectious colitis such as E. coli-induced severe 
disease with secondary ischemic changes.

At the February 2005 VA examination, the Veteran reported 
that she was hospitalized in May 2004 for acute abdominal 
pain associated with abnormal liver function tests.  Her 
workup included a normal echo, small bowel series, endoscopic 
retrograde cholangiopancreatography (ERCP).  Her CT showed 
dilated ducts and she also had a liver biopsy which was 
within normal limits.  Her abdominal MRA showed ischemic 
changes as did her colonoscopy (ischemic mucosa).  Her 
symptoms gradually resolved and her discharge papers stated 
she had ischemic colitis.  She now has occasional diarrhea 
and says she needs to avoid seeds/nuts.  On physical 
examination, her abdomen was soft nontender, no 
hepatosplenomegaly holosystolic murmur (HSM), and active 
bowel sounds.  The examiner diagnosed ischemic colitis with 
currently no symptoms.

For irritable syndrome (spastic colitis, mucous colitis, 
etc.), a noncompensable disability rating is warranted for 
mild disturbances of bowel function with occasional episodes 
of abdominal distress and a 10 percent disability rating 
requires moderate symptoms with frequent episodes of bowel 
disturbance with abdominal stress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.

While acknowledging that the Veteran was hospitalized in May 
2004 for ischemic colitis, subsequent to such hospitalization 
there is no medical evidence of any symptoms related to such 
colitis.  As detailed, the VA examination was normal and the 
examiner specifically stated that no symptoms were present.  
The Veteran has otherwise not submitted or identified any 
medical evidence reflecting colitis symptomatology.  At the 
Board hearing, the Veteran testified that at times she has 
flare-ups and her stomach swells.  She reported taking 
medication during flare-ups.  While acknowledging that the 
Veteran may experience flare-ups due to her colitis, there is 
no medical evidence reflecting any such symptomatology.  
Likewise, the subjective and objective medical evidence does 
not reflect moderate symptoms with frequent episodes of bowel 
disturbance with abdominal stress.  Thus, the Board finds 
that a compensable rating is not warranted for colitis.

Extra-Schedular Consideration

In the Board's adjudication of the Veteran's increased 
ratings claims, consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
Veteran.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer the case to the Chief Benefits 
Director or the Director of Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disabilities at issue.  There has 
been no objective evidence that the service-connected 
disabilities interfere with employment more than is 
contemplated by the current evaluations.  In this case, there 
has been no contention from the Veteran that her service-
connected disabilities interfere with employment nor has 
there been a showing of interference.  The Veteran reports 
that during cervical spine flare-ups she has to miss work.  
She has not specified the amount of time missed or offered 
any objective support for this claim.  VA's General Counsel 
has noted "mere assertions or evidence that a disability 
interferes with employment" is not enough to warrant extra-
schedular consideration.  Rather, consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where 
there is evidence that the disability picture presented by 
the Veteran would, in that average case, produce impairment 
of earning capacity beyond that reflected in the rating 
schedule or where evidence shows that the Veteran's service-
connected disabilities affect employability in ways not 
contemplated by the rating schedule.  See VA O.G.C. Prec. Op. 
No. 6-96, published at 61 Fed. Reg. 66749 (1996).  There has 
been no such showing in this case.  Thus, the evidence does 
not warrant an extraschedular rating due to interference with 
employability.  Additionally, the objective evidence does not 
reflect frequent periods of hospitalization due to her 
disabilities.  Accordingly, the Board finds that the 
impairment resulting from the Veteran's service-connected 
disabilities are appropriately compensated by the currently 
assigned schedular ratings and 38 C.F.R. § 3.321 is 
inapplicable.

IV.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Low back

A July 1983 service treatment record reflects that the 
Veteran suffered a left lumbar area contusion when she was 
emptying trash into a dumpster.  She complained of pain in 
the back area.  Two days later, a service treatment record 
reflects complaints of daily pain in the lower back area when 
bending over and an assessment of resolving lumbosacral 
strain.  An August 1983 service treatment record reflects 
complaints of severe back pain in the right mid-lower back 
and buttocks.  Another August 1983 treatment records reflects 
that the Veteran had a chronic right lumbar strain aggravated 
by physical therapy.  Service treatment records reflect that 
the Veteran was in a motor vehicle accident in September 
1986.  Clinical records reflect that the Veteran sustained 
acute back and neck strains.  X-ray examination revealed no 
fracture.  A ligamentous strain is reflected.  A February 
1995 x-ray examination of the thoracic and lumbar spine was 
ordered due to complaints of pain in right thoracic back, 
which was very tender to palpitation.  The x-ray examination 
report of the thoracic and lumbosacral spine showed 
osteophytic changes at T10-11 level, and mild narrowing of 
the L5-S1 disc space in the lumbar region.  There was no 
acute change identified in the thoracic or lumbar regions.  
In June 1996, the Veteran sought treatment complaining that 
she could not move her back.  She complained of upper right 
thoracic pain and spasm, onset suddenly in the morning.  She 
reported some bilateral pain the prior week and a history of 
a tick bite a few weeks prior.  On examination, there was 
tenderness of right mid para-thoracic area of back but 
otherwise the examination was unremarkable.  The assessment 
was acute back pain.  A March 1998 service treatment record 
reflects that the Veteran sought physical therapy for lower 
thoracic spine pain, right worse than left.  

At a February 2005 VA examination, the Veteran reported that 
she incurred a whiplash injury in an in-service 1986 motor 
vehicle accident.  She reported that she wore a cervical 
collar for four months.  She reported occasional pain in her 
neck which shoots down to her mid-thoracic back.  She denied 
any low back discomfort.  The examiner conducted a physical 
examination of the cervical spine but there are no objective 
findings pertaining to the lumbar or thoracic spine.

Despite the Veteran's statement at the February 2005 VA 
examination that she does not experience any low back 
discomfort, the Veteran contends that she has a low back 
disability due to service.  The service treatment records, 
which are replete with complaints and treatment related to 
the lumbar and thoracic spine, include an x-ray report 
reflecting osteophytic changes at T10-11 level, and mild 
narrowing of the L5-S1 disc space in the lumbar region.  
Resolving all doubt in the Veteran's favor, the Board finds 
that the back disability exhibited in service was chronic in 
nature and service connection for residuals of osteophytic 
changes at T10-11 level, and mild narrowing of the L5-S1 disc 
space in the lumbar region is granted.  



Hypotension

Service treatment records do not reflect treatment for or a 
diagnosis of low blood pressure or hypotension, nor do 
service treatment records reflect any treatment for any 
symptomatology due to low blood pressure.  Blood pressure 
readings are documented throughout service treatment records 
and in periodic Reports of Medical Examination; however, a 
diagnosis of hypotension is not reflected.  A Report of 
Medical Examination performed for retirement purposes in May 
2004 reflects that the Veteran's blood pressure reading was 
119/77.  On a Report of Medical History completed by the 
Veteran for retirement purposes, she checked the 'Yes' box 
for 'high or low blood pressure' and she commented that she 
has low blood pressure.  A diagnosis of hypotension by 
trained medical personnel is not documented in the 
examination report.

At the February 2005 VA examination, the Veteran reported low 
blood pressure for many years but denied any symptoms.  Her 
blood pressure readings were 110/60, 105/60, and 110/60.  The 
examiner stated that low blood pressure was not documented on 
examination and the Veteran denied any symptoms.  

At the Board hearing, the Veteran testified that she does not 
take any medication for low blood pressure.  

Based on a review of the evidence of record, there is no in-
service or post-service diagnosis of hypotension.  While the 
Veteran may have had low blood pressure readings during 
service, a chronic disability has not been diagnosed due to 
any such readings.  A diagnosis of hypotension was not 
rendered in service and the Veteran has not submitted medical 
evidence of a post-service diagnosis of hypotension.  As 
there is no competent evidence of a current diagnosis of 
hypotension, there can be no valid claim of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran as a lay person is not competent to offer an 
opinion on medical causation, and consequently her statements 
and testimony to that effect do not constitute favorable 
medical evidence to support the claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Although the Veteran is competent 
to describe symptoms pertaining to her condition (i.e., that 
is, symptoms capable of lay observation), hypotension is not 
such a disability and the Veteran is not competent to make a 
medical diagnosis of a condition that is medical in nature 
(i.e., not capable of lay observation).  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only competent evidence to support 
its finding, and as there is no competent medical evidence of 
a current diagnosis of hypotension, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial increased rating for residuals of 
removal of top right and left rib is dismissed.

Entitlement to a compensable disability rating for left knee 
disability is denied.

Entitlement to a compensable disability rating for right knee 
disability is denied.

Entitlement to a compensable disability rating for left ankle 
disability is denied.

Entitlement to a compensable disability rating for cervical 
spine disability is denied.

Entitlement to a compensable disability rating for colitis is 
denied.

Entitlement to service connection for osteophytic changes at 
T10-11 level, and mild narrowing of the L5-S1 disc space in 
the lumbar region is granted.

Entitlement to service connection for hypotension is denied.




REMAND

Scar, right scapula

Service connection is in effect for painful scar, vicinity of 
right scapula, rated 10 percent disabling.  Service treatment 
records reflect that in 1984 the Veteran underwent a left 
transaxillary first rib resection for thoracic outlet 
syndrome, in 1993 underwent a right supraclavicular first rib 
resection, and in April 1995 underwent a right cervical rib 
resection.  The February 2005 VA examination report reflects 
the Veteran's contentions that she underwent surgery in 1994 
due to bilateral arm numbness and in 1995 she underwent 
another procedure to relieve persistent symptoms on her 
right.  She reported that the first surgeries went through 
her armpits with nonpainful stable scars and the second 
procedure on the right went through her right scapula area.  
She reported that the surgery was complicated by a 
pneumothorax and she has a painful scar area.  She reported 
that her entire right scapula area is numb and painful to the 
touch.  On physical examination, the examiner noted a 26 
centimeter 'J' shaped scar on right scapula.  The scar was 
painful and an area on the entire scapula was numb both 
subjectively and objectively to light touch.  The examiner 
diagnosed scar, right scapula from residuals of removal of 
rib with residual painful scar with neuropathic changes.  At 
the Board hearing, the Veteran testified that she has a scar 
under each armpit and that the scars are both painful and 
tender.  The VA examiner did not examine such scars, thus 
there are no objective findings pertaining to such scars.  
The Board has determined that the Veteran should be scheduled 
for a VA examination to adequately assess the nature and 
severity of the scars located in the right scapula and armpit 
regions of the Veteran's body.  

Left breast tumors

Prior to service, the Veteran purportedly sought treatment 
related to a left breast mass and reported that she had a 
tumor removed.  Service treatment records reflect that in 
October 1989, the Veteran sought treatment related to a left 
breast mass.  The indication was that she had fibrocystic 
breast disease with changing left upper outer quadrant mass 
to serial mammography.  Such left breast mass was biopsied 
and the diagnosis was fibrocystic changes including stromal 
fibrosis, intralobular fibrosis, adenosis, duct ectasia and 
microcyst formation, all benign, and lymph nodes benign.  A 
September 2004 clinical record reflects a history of left 
breast lumpectomy times two, both benign.  Radiographic 
examination was negative for malignancy.  

In February 2005, the Veteran attended a VA gynecological 
examination but she denied any gynecological complaints.  
Thus, the examiner determined that there was no reason for a 
gynecological examination.

In light of the in-service treatment for left breast mass, 
the Veteran should be scheduled for a VA examination to 
assess whether she has residual disability as a result of any 
in-service treatment.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Hysterectomy

Service treatment records reflect that the Veteran underwent 
a partial hysterectomy in 1981 or 1982 at Lawrence and 
Memorial Hospital.  Initially, the Board notes that such 
records have not been associated with the claims folder, thus 
the RO must obtain such records.

Such hysterectomy was apparently performed subsequent to the 
veteran's 1980 service and prior to her period of service 
that began in January 1983.  It is not clear the basis for 
the claim of service connection, as such hysterectomy was not 
performed during service.  It is not clear whether the 
veteran is contending that her initial period of service 
resulted in the need for a hysterectomy, or whether she 
experienced residuals of hysterectomy during her subsequent 
periods of service.  Thus, the Board has determined that a VA 
examination is necessary to resolve any questions of the 
nature of any residuals of hysterectomy and the etiology 
thereof, to include any aggravation.  See id.  

Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary 
authorization and information from the 
Veteran, the RO should obtain the 
Veteran's treatment records from Lawrence 
and Memorial Hospital.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
file.

2.  The Veteran should be scheduled for a 
VA examination to address the nature and 
severity of any scars located on the 
scapula, armpit, and chest region.  The 
Veteran's claims folder should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed and 
all clinical findings should be reported 
in detail to allow for application of the 
rating criteria for scars.  The examiner 
should identify and describe all scars in 
the scapula, armpit, and chest regions, 
and the etiology of such scars.  If 
deemed necessary by the examiner, color 
photographs should be obtained and 
associated with the examination report.  
The examiner should discuss whether there 
is visible or palpable tissue loss, 
and/or gross distortion or asymmetry, 
and/or any disfigurement.  The examiner 
should state the amount of exposed area 
affected by the disorder and any such 
treatment or therapy required.  Any 
resulting limitation of function should 
also be reported.  As it pertains to any 
of the scars identified, the examiner 
should opine as to whether the scar(s) 
results in any disability to the joints 
or nerves of the upper extremities.

3.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of any residuals 
of left breast mass and partial 
hysterectomy.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
appropriate testing should be performed.  
The examiner should provide an opinion as 
to the following:

a)  Does the Veteran have residual 
disability due to left breast mass and/or 
excision of left breast mass?

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any such disability had its clinical 
onset in service or is otherwise related 
to service?

c)  Does the Veteran have residual 
disability due to partial hysterectomy?

d)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any such disability had its clinical 
onset in service or is otherwise related 
to service, to include aggravated by 
service?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records (positive for left 
breast mass) and any private medical 
records (reflecting a hysterectomy).  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if any of the benefits sought 
can be granted.  If any benefit sought is 
not granted, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required of the Veteran until she is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of her claim.  38 C.F.R. § 3.655.  The Veteran and her 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


